DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see the claim amendment in the RCE filed 9/6/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.


Allowable Subject Matter 
Claims 8-18 are allowed, as previously noted.

Claim Rejections  35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Bayan et al., US 7,087,986, and Ito, US 10,304,762, and Do et al., US 7,993,979.
Regarding claim 1, Abbott (figure 1) teaches a semiconductor package, comprising:
a die pad 110;
leads 111 extending from the die pad 110 each having a free end 113 with top, bottom, and side outer surfaces extending at angles (column 1, lines 25-27 teaches the shape is determined by the design therefore a lead with an outer surfaces extending at angles is contemplated and figure 1 teaches the lead is bent) from one another (lead 111 has side surfaces therefore it has outer surfaces extending at angles from one another); 
an electrically conductive plating material 123 covering the top and bottom outer surfaces and at least portions of the side outer surfaces; 
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 111; and 
an insulating layer 130 extending over the leads 111 and the die 101 such that the free ends 113 of the leads 111 are exposed. Abbott fails to teach the leads are attached to the die pad. Bayan (see marked up figure 2 below) teaches the leads are attached to the die pad. 

    PNG
    media_image1.png
    237
    741
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Bayan in the invention of Abbott because both are known equivalent leadframe configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Abbott, which essentially teaches any shape is within the scope at column 1, lines 25-27), fails to specifically teach the outer surfaces of the lead extending at angles from one another, and the electrically conductive plating material doesn’t cover all of the outer surfaces.
Ito (figures 5-8) teaches the outer surfaces f1/f2/f3/f4/f5/f6 of the lead 22 extending at angles from one another, and the electrically conductive plating material 24e doesn’t cover all of the outer surfaces (figure 8-it isn’t on surface f4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another, and the electrically conductive plating material doesn’t cover all of the outer surfaces of Ito in the invention of Abbott because Ito teaches these are known alternative configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Figures 1C, 3C, and 5-8 show various shapes are known in the art. Figures 1C, 3C, and 5-7 show completely coating the leads and shows partially coating the leads.
Abbott, Bayan, and Ito fail to teach the electrically conductive plating material covering the top, bottom and at least portions, but not all, of the side outer surfaces.
Do (figure 1) teaches the electrically conductive plating material 104/108 covering the top, bottom and at least portions, but not all (104 doesn’t go all the way up the sidewall), of the side outer surfaces.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Do in the invention of Abbott, Bayan, and Ito because Do (column 2, lines 12-25) teaches it improves the functionality, performance, reliability, and manufacturing robustness of electronic components. In view of the contact failures and contact surface delamination problems observed in industry, it is increasingly critical that answers be found to these problems. In view of the ever-increasing commercial competitive pressures, along with growing consumer expectations and the diminishing opportunities for meaningful product differentiation in the marketplace, it is critical that answers be found for these problems. Additionally, the need to reduce costs, improve efficiencies and performance, and meet competitive pressures, adds an even greater urgency to the critical necessity for finding answers to these problems.
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 2, Abbott teaches the electrically conductive plating material 123 comprises tin (column 4, lines 55-57).
As to claim 3, though Abbott fails to teach each lead 24 is rectangular but does teach the outer surfaces comprise the top and bottom outer surfaces and the side outer surfaces which are opposing surfaces, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a rectangular lead in the invention of Abbott because rectangular leads are commonly and conventionally known and used. Changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).
In re claim 4, Do teaches the plating material 104 covers up to half of the third surface and up to half of the opposing side outer surfaces. 
Concerning claim 5, Abbott teaches the plating material 123 wraps around the outer surfaces.
Pertaining to claim 6, though Abbott teaches the leads 11 are bent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the leads extend in the same plane as one another in the invention of Abbott because the leads extend in the same plane as one another is a conventionally known and used equivalent technique. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 7, though Abbott fails to teach the free ends have a length of about 0.1 mm to about 0.3 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the free ends length through routine experimentation (MPEP 2144.05).
Regarding claim 23, Ito (figure 8) teaches side surfaces f2 & f4 are opposing side surfaces between the top and bottom surfaces.
With respect to claim 24, Ito fails to specifically teach any portion of a lead 22 not plated is on at least one of the two opposing side surfaces f2 & f3. But if the concept of not using the plating material on surfaces not being attached to solder (Ito figure 8) is applied to figure 7, then the upper side surfaces f5 and f6 (of figure 7) would not have the plating material 24d.
Claims 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Bayan et al., US 7,087,986, and Hung et al, US 6,696,749, and DO et al., US 7,993,979.
Regarding claim 19, Abbott teaches a semiconductor package, comprising:
a die pad 110;
multiple leads 120 each having one end extending from a piece of the die pad 110;
an electrically conductive plating material 123 covering at least portions of the outer surfaces;
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 120 and a free end 113; and an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
Abbott fails to teach the leads are attached to the die pad. Bayan (see marked up figure 2 below) teaches the leads are attached to the die pad. 

    PNG
    media_image2.png
    267
    740
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Bayan in the invention of Abbott because both are known equivalent leadframe configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Abbott fails to teach a multiple piece die pad. Bayan (see marked up figure 2 above) teaches a multiple piece die pad all parts of leadframe 101 under the die 202).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the multiple piece die pad of Bayan in the invention of Abbott because Bayan teaches a commonly used known equivalent die pad configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Abbott also fails to teach a free end with outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).
Ito (figures 5-8) teaches the outer surfaces f1/f2/f3/f4/f5/f6 of the lead 22 extending at angles from one another, and the electrically conductive plating material 24e doesn’t cover all of the outer surfaces (figure 8-it isn’t on surface f4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another, and the electrically conductive plating material doesn’t cover all of the outer surfaces of Ito in the invention of Abbott because Ito teaches these are known alternative configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Figures 1C, 3C, and 5-8 show various shapes are known in the art. Figures 1C, 3C, and 5-7 show completely coating the leads and shows partially coating the leads.
Abbott, Bayan, and Ito fail to teach the electrically conductive plating material covering the top, bottom and at least portions, but not all, of the side outer surfaces.
Do (figure 1) teaches the electrically conductive plating material 104/108 covering the top, bottom and at least portions, but not all (104 doesn’t go all the way up the sidewall), of the side outer surfaces.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Do in the invention of Abbott, Bayan, and Ito because Do (column 2, lines 12-25) teaches it improves the functionality, performance, reliability, and manufacturing robustness of electronic components. In view of the contact failures and contact surface delamination problems observed in industry, it is increasingly critical that answers be found to these problems. In view of the ever-increasing commercial competitive pressures, along with growing consumer expectations and the diminishing opportunities for meaningful product differentiation in the marketplace, it is critical that answers be found for these problems. Additionally, the need to reduce costs, improve efficiencies and performance, and meet competitive pressures, adds an even greater urgency to the critical necessity for finding answers to these problems.
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 25, Ito (figure 8) teaches side surfaces are opposing side surfaces f2 & f4 between the top f4 and bottom f1 surfaces.
With respect to claim 26, Ito fails to specifically teach any portion of a lead 22 not plated is on at least one of the two opposing side surfaces f2 & f3. But if the concept of not using the plating material on surfaces not being attached to solder (Ito figure 8) is applied to figure 7, then the upper side surfaces f5 and f6 (of figure 7) would not have the plating material 24d.
Claims 20-22, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Bayan et al., US 7,087,986, and Hung et al, US 6,696,749, and Ito, US 10,304,762, and Do et al., US 7,993,979.
With respect to claim 20, Abbott teaches a semiconductor package, comprising:
multiple leads 120 having top, bottom, and side outer surfaces and electrically connected (using 104) to a die 101, each of the leads 113; 
an electrically conductive plating material 123 covering the top and bottom outer surfaces and at least portions of the outer surfaces (123 covers the portion within 113 of the lead); and 
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed. Abbott fails to teach the leads are attached to the die pad. Bayan (see marked up figure 2 below) teaches the leads are attached to the die pad. 

    PNG
    media_image3.png
    293
    736
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Bayan in the invention of Abbott because both are known equivalent leadframe configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Abbott fails to teach the free end has outer surfaces extending at angles from one another. Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63- 67).
	Ito (figures 5-8) teaches the outer surfaces f1/f2/f3/f4/f5/f6 of the lead 22 extending at angles from one another, and the electrically conductive plating material 24e doesn’t cover all of the outer surfaces (figure 8-it isn’t on surface f4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another, and the electrically conductive plating material doesn’t cover all of the outer surfaces of Ito in the invention of Abbott because Ito teaches these are known alternative configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Figures 1C, 3C, and 5-8 show various shapes are known in the art. Figures 1C, 3C, and 5-7 show completely coating the leads and shows partially coating the leads. 
Abbott, Bayan, and Ito fail to teach the electrically conductive plating material covering the top, bottom and at least portions, but not all, of the side outer surfaces.
Do (figure 1) teaches the electrically conductive plating material 104/108 covering the top, bottom and at least portions, but not all (104 doesn’t go all the way up the sidewall), of the side outer surfaces.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Do in the invention of Abbott, Bayan, and Ito because Do (column 2, lines 12-25) teaches it improves the functionality, performance, reliability, and manufacturing robustness of electronic components. In view of the contact failures and contact surface delamination problems observed in industry, it is increasingly critical that answers be found to these problems. In view of the ever-increasing commercial competitive pressures, along with growing consumer expectations and the diminishing opportunities for meaningful product differentiation in the marketplace, it is critical that answers be found for these problems. Additionally, the need to reduce costs, improve efficiencies and performance, and meet competitive pressures, adds an even greater urgency to the critical necessity for finding answers to these problems.
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 21, Bayan (see marked up figure 2 below) teaches the die pad comprises multiple pieces, each piece connected to one of the leads.

    PNG
    media_image4.png
    262
    683
    media_image4.png
    Greyscale

In re claim 22, Bayan (see marked up figure 2 above) teaches the multiple pieces are physically separate from each other.
Regarding claim 27, Ito (figure 8) teaches side surfaces are opposing side surfaces f2 & f4 between the top f4 and bottom f1 surfaces.
With respect to claim 28, Ito fails to specifically teach any portion of a lead 22 not plated is on at least one of the two opposing side surfaces f2 & f3. But if the concept of not using the plating material on surfaces not being attached to solder (Ito figure 8) is applied to figure 7, then the upper side surfaces f5 and f6 (of figure 7) would not have the plating material 24d.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach inventions similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/8/22